DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant's amendment/response filed on 09/10/2021 which has been entered and made of record. Claims 19-20 have been amended.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baumberg (US 20020085748 A1) in view of Alregib et al (US 20120120192 A1).
Regarding claim 1, Baumberg discloses a method of creating a texture for a three-dimensional (3D) model based on captured image data comprising a plurality of images 
	separating each image from the captured image data into frequency components, wherein the frequency components comprise a low frequency component and a high frequency component for each image (Baumberg [0010], “splitting available images of an object into a number of bands of spacial frequency information (separating each image from the captured image data into frequency components)”; [0012], “By generating spacial frequency data directly from the available images of an object, a means is provided to ensure a consistent and efficient method of generating high and low frequency data for a selected image”);
assigning the low and high frequency components of each image to texture coordinates of the texture (Baumberg [0119], “generation of realistic texture for a model of a subject object can be achieved by blending images in different ways to average global lighting effects whilst maintaining within the images high frequency details such as highlights and shadows (assigning high frequency components of each image to texture coordinates of the texture)”; [0120], “the texture generation module 59 comprises a low frequency image generation module 60 for extracting low frequency image information from image data” (assigning the low frequency components of each image to texture coordinates of the texture));
accumulating the low frequency components of the plurality of images, resulting in accumulated low frequency components (Baumberg [0121], “each item of image data in the input data store 26 is passed to the low frequency image generation module 60”; [0122], “This module 60 then generates a set of low frequency images by processing the image data for each of the views”); 

combining the accumulated low frequency components and the accumulated high frequency components, resulting in the texture (Baumberg [0120], “a blending module 68 for processing high and low frequency canonical projections and the canonical confidence images to generate blended high and low frequency canonical images (combining the accumulated low frequency components and the accumulated high frequency components); and a re-combination of output module 70 for combining the high and low frequency images and outputting the combined images as texture maps (resulting in the texture)”); and 
Baumberg does not disclose
applying data to one or more gaps of the texture based on data from a lower resolution version of the texture
However, Alregib discloses
applying data to one or more gaps of the texture based on data from a lower resolution version of the texture (Alregib [0017], “generate lower-resolution estimates of the 3D wrapped image (data from a lower resolution version of the 3D wrapped image/texture), and then can assign colors to the holes (applied to one or more gaps of the 3D wrapped image/texture)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Baumberg with Alregib to utilize low resolution data for hole filling. This would have been done to improve rendering quality. See for example Alregib [0018], “HHF can yield virtual images and stereoscopic videos that are virtually free of 
Regarding claim 2, Baumberg in view of Alregib discloses the method of Claim 1, wherein the plurality of images comprises a first image (Baumberg [0122], “image data for each of the views (plurality of image) in a conventional way by blurring and sub-sampling each image (comprises a first image)”), and wherein separating into frequency components comprises: 
blurring the first image, resulting in a low frequency component of the first image (Baumberg [0122], “module 60 then generates a set of low frequency images (including a low frequency component of a first image) by processing the image data for each of the views in a conventional way by blurring and sub-sampling each image (a first image).”); and 
determining a difference between the first image and the low frequency component, resulting in a high frequency component of the first image (Baumberg [0125], “high frequency canonical image projections for each image are then determined by the image projection module 62 by performing a difference operation, subtracting the low frequency canonical image projections for an image as viewed from a specified canonical view from the corresponding image projection of the raw image data for that view.”).
Regarding claim 4, Baumberg in view of Alregib discloses the method of Claim 1, wherein the plurality of images comprises a first image and a second image, and wherein the accumulating the low frequency components comprises adding a low frequency component of the first image to a low frequency component of the second image (Baumberg fig. 11; [0122], “module 60 then generates a set of low frequency images by processing the image data (image data comprises a first and a second image) for each of the views … These low frequency images are then passed to the image projection module (adding a low frequency component of the first image to a low frequency component of the second image)”)
Regarding claim 5, The method of Claim 4, wherein the low frequency component of the first image comprises a first color value, wherein the low frequency component of the second image comprises a second color value (Baumberg [0141], “low frequency images (comprising a first and a second image low frequency components) are representative of average local colour of surfaces as effected by global lighting effects”), and 
wherein the adding the low frequency component of the first image to the low frequency component of the second image comprises adding the first color value and the second color value (Baumberg [0141], “low frequency images (comprising a first and a second image low frequency components)  are representative of average local colour of surfaces as effected by global lighting effects, this processing by the weighted average filter 66 enables canonical low frequency images to be generated in which these global lighting effects are averaged across the best available images (adding low frequency components of exemplary first and second image comprises averaging/adding their respective color values)”).
Regarding claim 6, Baumberg in view of Alregib discloses the method of Claim 1, wherein accumulating the high frequency components of the plurality of images comprises comparing depth values of the high frequency components of the plurality of images (Baumberg fig. 13; [0143], “FIG. 13 is a flow diagram of the processing of canonical confidence images and associated high frequency canonical projections (comparing values of the high frequency components of the plurality of images)” [0144], “the blending module 68 selects as (confidence scores are based on pixel depth – see for example [0066], “select as preferred sources of image data for generating portions of texture maps, images where particular triangles are clearly visible, for example in a close up images (relative goodness for selecting pixels)”; [0072], “Z buffer data is then equivalent to a depth map (Z buffer selects lower depth pixel data/close up images/pixels)”;[0148], “confidence scores are indicative are indicative of the relative goodness for selecting pixels”).) and 
storing a pixel having a lowest depth value of the depth values that are compared (Baumberg [0146], “The pixel data associated with the highest score is then utilised as pixel data (storing a pixel having a lowest depth value of the depth values that are compared) for the canonical image.” [0148], “high frequency image projections associated with the greatest of the confidence scores for that pixel As the confidence scores are indicative of the relative goodness for selecting pixels for generating image data”).
Regarding claim 7, Baumberg in view of Alregib discloses the method of Claim 1, further comprising: 
receiving, in a storage medium, the captured image data from an image capture device (Baumberg [0042], “input images may be generated for example by downloading (in a storage medium) pixel data from a digital camera which recorded the images (captured image data from an image capture device)”).
Regarding claim 8, Baumberg in view of Alregib discloses the method of Claim 1, wherein the captured image data comprises image data representative of a physical object (Baumberg [0042], “input images received by the input data store 26 to determine the relative (captured image data comprises image data representative of a physical object)”), the method further comprising: 
determining a texture mapping for a mesh representation of the physical object (Baumberg [0043], “a 3D computer wire mesh model representing the actual surface(s) of the object(s) in the images … this 3D model defines a plurality of triangles representing the surface of the subject object modelled (a mesh representation of a physical object comprising a plurality of triangles)” [0065], “determining which triangles are visible within each image potential sources of information for generating texture map data can be identified. (determining a texture mapping for a mesh representation of the physical object)”).
Regarding claim 9, The method of Claim 8, wherein the determining the texture mapping for the mesh representation comprises: 
creating a smooth copy of the mesh representation (Baumberg [0086], “generate weight function data which generates a continuous and reasonably smooth weight function … the triangles (mesh representation) forming the 3D model data can be of significantly different sizes, a first stage in generating such a smooth weighting function (creating a smooth copy of the mesh representation)”);
creating one or more texture islands to be packed into the texture mapping (Baumberg [0151], “The output canonical texture maps can then be utilized to texture render image representations of the model generated by the surface modeller 34 by associating each of the triangles identified by the three-dimensional model data with one of the texture maps. (creating one or more texture islands to be packed into the texture mapping)”); and 
(packing the one or more texture islands) is determined by selecting as the map to be utilized the map in which the triangle has the greatest visibility score (packing the one or more texture islands into the texture mapping)”).
Claim 11 recites an electronic device which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the electronic device of claim 11.
Additionally Baumberg discloses
an electronic device (Baumberg fig. 1)
a processor (Baumberg [0036], “one or more processors”)
a storage device that is coupled to the processor and comprises computer readable program code therein (Baumberg [0037], “The processing apparatus 2 is programmed to operate in accordance with programming instructions input, for example, as data stored on a data storage medium”)
Claim 12 recites a computer program product which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the computer program product of claim 12.
Additionally Baumberg discloses
a non-transitory computer readable storage medium comprising computer readable program code therein that when executed by a processor (Baumberg [0037], “The processing 
Claim 13 recites a computer program product which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the computer program product of claim 13.
Additionally Baumberg discloses
a non-transitory computer readable storage medium comprising computer readable program code therein that when executed by a processor (Baumberg [0037], “The processing apparatus 2 is programmed to operate in accordance with programming instructions input, for example, as data stored on a data storage medium”)
Claim 14 recites a computer program product which corresponds to the function performed by the method of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the computer program product of claim 14.
Claim 15 recites a computer program product which corresponds to the function performed by the method of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the computer program product of claim 15.
Claim 16 recites a computer program product which corresponds to the function performed by the method of claim 6. As such, the mapping and rejection of claim 6 above is considered applicable to the computer program product of claim 16.
Claim 17 recites an electronic device which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the electronic device of claim 17.

an electronic device (Baumberg fig. 1)
a processor (Baumberg [0036], “one or more processors”)
a storage device that is coupled to the processor and comprises computer readable program code therein (Baumberg [0037], “The processing apparatus 2 is programmed to operate in accordance with programming instructions input, for example, as data stored on a data storage medium”)
Claim 19 recites an electronic device which corresponds to the function performed by the method of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the electronic device of claim 19.
Claim 20 recites an electronic device which corresponds to the function performed by the method of claim 6. As such, the mapping and rejection of claim 6 above is considered applicable to the electronic device of claim 20.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baumberg in view of Alregib and further view of Hunt (US 20050190985 A1).
Regarding claim 3, Baumberg in view of Alregib discloses the method of Claim 2, but does not disclose wherein a four pixel blur kernel is used to blur the first image.
However, Hunt discloses
a four pixel blur kernel is used to blur the first image (Hunt [0032], “blurring kernel … four pixels need to be processed each time”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Baumberg with further with Hunt. This would 
Response to Arguments
Applicant's arguments filed 09/10/2021 have been fully considered but they are not persuasive.
On pgs. 2-4, applicant cites text from Baumberg paragraphs 0084-113 and 0121-0125, 0127 and 0130-0131 and argues, 
“To summarize, Baumberg appears to teach that each input image is converted into six low frequency canonical projections (one for each canonical view) and six high frequency canonical projections (again, one for each canonical view) along with six per-pixel weight values (one for each canonical view), with each weight value indicating a preference to use the corresponding pixels of the low and high frequency canonical projections in generating the texture map. (See Baumberg,    0130-0131).”
“In view of the above, Applicant submits first that Baumberg does not teach or suggest "separating each image from the captured image data into frequency components, wherein the frequency components comprise a low frequency component and a high frequency component for each image." Instead, as discussed above, Baumberg teaches that each input image is blurred, and then both the "raw" image and the "blurred" image projected into six different canonical views, then a difference between the projections is determined. Baumberg does not teach or suggest that a high frequency component for each image from the captured image data is determined, and in fact Baumberg suggests that such high frequency components would 
	Examiner respectfully disagrees. Applicant appears to be referring to paragraphs, or portions thereof, that have not been relied upon the reject the claim limitation in question.
Furthermore, it seems that the applicant is improperly summarizing Baumberg’s disclosure. For example, applicant asserts, “Baumberg teaches that each input image is blurred, and then both the "raw" image and the "blurred" image projected into six different canonical views, then a difference between the projections is determined. Baumberg does not teach or suggest that a high frequency component for each image from the captured image data is determined, and in fact Baumberg suggests that such high frequency components would be unnecessary, since altering the order of operations (i.e., blurring, then subtracting, then projecting) would "introduce errors into the generated texture maps."” This assertion appears to be incorrect. Instead Baumberg, in paragraph 0127, merely states, “if a blurring operation is performed upon canonical image projections created from image data stored within the input data store 26, as the pixel data in these generated projections is normally dependent upon different regions of the original image data, the blurring operation will not be consistent across all six canonical images and hence will introduce errors into the generated texture maps.” In other words, Baumberg does not suggest what the applicant asserts, “in fact Baumberg suggests that such high frequency components would be unnecessary, since altering the order of operations (i.e., blurring, then subtracting, then projecting) would "introduce errors into the generated texture maps."”
(separating each image from the captured image data into frequency components)”), 
wherein the frequency components comprise a low frequency component and a high frequency component for each image (Baumberg [0012], “By generating spacial frequency data directly from the available images of an object, a means is provided to ensure a consistent and efficient method of generating high and low frequency data for a selected image”).”
On pgs.  4-5, applicant argues, “There are at least two reasons why it is improper to combine the identified teachings of AIRegib with those of Baumberg. 
First, the Office Action appears to confuse the creation and presentation of stereoscopic 3D video in AIRegib (that is, streams of images that, when viewed, appear to the viewer as three-dimensional) with the generation and texturing of 3-dimensional models in Baumberg and the present application. The fields are at best only tangentially related, and the mere fact that the references share common ground does not compel the conclusion that one of ordinary skill in the art would be motivated to combine the references. (See MPEP § 2143.01, "III.")
Examiner respectfully disagrees. In response to applicant's argument that AIRegib is at best only a tangentially related art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 
Applicant further argues,
“Second, even assuming that solutions in the field of 3D video presentation would be  applicable to the problems in the field of 3D modeling and texturing, the Office Action identifies a solution ("hole filling") to a problem that does not appear to be present in Baumberg. Indeed, as discussed above, Baumberg describes a process of using the image data to generate the set of six texture maps such that they are "consistent" with one another, thus allowing non-canonical views to use the set of texture maps with "no noticeable boundaries." (See Baumberg 0054-0055, 0086). Given that Baumberg states that there are "no noticeable boundaries" in the generated texture maps of Baumberg, Applicant submits that one of ordinary skill in the art would not be motivated to "utilize low resolution data for hole filling," since there are no holes to fill. Applicant notes the Patent Trial and Appeal Board has repeatedly held that a combination in which the second reference provides only irrelevant or unneeded advantages is the result of impermissible hindsight. (See, e.g., In Re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006); Ex parte Conway, 2015-002702, Feb. 28, 2017 (Ser. No. 13/047,175); Ex parte Fryer, 2010-010327, Nov. 21, 2012 (Ser. No. 12/290,586)).”
Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Furthermore, applicant asserts, “Baumberg discloses "no noticeable boundaries" in the generated texture maps of Baumberg, Applicant submits that one of ordinary skill in the art would not be motivated to "utilize low resolution data for hole filling”. Applicant appears to assert that since Baumberg discloses generating no noticeable boundaries, there would be no need for utilize low resolution data for hole filling. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Alregib discloses hole-filling in general, to reduce or eliminate errors and would not limit or preclude a person of ordinary skill in the art to modify Baumberg to apply said hole-filling techniques disclosed by Alregib. Applicant’s argument that one of ordinary skill in the art would not be motivated to "utilize low resolution data for hole filling," since there are no holes to fill.”, is not persuasive.
Therefore, claim rejections set forth in the office action mailed on 06/10/2021 have been maintained and reproduced in this office action with modifications that may reflect any claim amendments that may have been made.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313.  The examiner can normally be reached on 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on/JITESH PATEL/.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JITESH PATEL/Primary Examiner, Art Unit 2616